Exhibit 10.1
As of
October 30, 2009
The Frost National Bank
777 Main Street, Suite 500
Fort Worth, Texas 76102
Attention: Mr. John S. Warren

    Re: Sixth Amendment to Credit Agreement dated as of January 18, 2008 among
Approach Resources Inc. (“Borrower”), the Frost National Bank and the
institutions named therein (“Lenders”) and The Frost National Bank, as Agent
(“Agent”)

Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), the Frost National Bank, as Agent (“Agent”), and the Lenders that
are signatory parties hereto (the “Lenders”), as amended by letter amendment
dated as of February 19, 2008, letter amendment dated as of May 6, 2008, Third
Amendment dated as of August 26, 2008, Fourth Amendment dated as of April 8,
2009, Fifth Amendment dated as of July 8, 2009, and as amended as of the date
hereof (as amended, the “Loan Agreement”). All capitalized terms herein shall
have the meanings ascribed to them in the Loan Agreement.
     Pursuant to this Sixth Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.
     1. Increase to Borrowing Base and Commitment. As of the date hereof, the
Borrowing Base and Commitment under the Loan Agreement are increased to
$115,000,000.
     2. Commitment Increase Fee. In consideration for Lenders’ agreement to
increase the Borrowing Base and Commitment, Borrower shall pay to Agent, for the
ratable benefit of Lenders, an increase fee in the amount of $150,000,
calculated as being 1.00% of the amount of the increase in the Borrowing Base
and Commitment.
     3. Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms
all of its obligations under its Guaranty Agreement (the “Guaranty”) of
Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that Agent has
no duty to notify such Guarantor or to seek such Guarantor’s acknowledgment or
agreement, and nothing contained herein shall create such a duty as to any
transaction hereafter.
     4. Representations and Warranties. By executing this Amendment, Borrower
hereby represents, warrants and certifies to Lenders that, as of the date
hereof, (a) there exists no Event of Default or events which, with notice or
lapse of time, would constitute an Event of Default; (b) Borrower

 



--------------------------------------------------------------------------------



 



has performed and complied with all agreements and conditions contained in the
Loan Agreement or the other Loan Documents which are required to be performed or
complied with by Borrower; and (c) the representations and warranties contained
in the Loan Agreement and the other Loan Documents are true in all respects,
with the same force and effect as though made on and as of the date hereof.
     5. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.
     6. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.
     7. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this amendment.
     8. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.

2



--------------------------------------------------------------------------------



 



     Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

            Very truly yours,


BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer           

            GUARANTORS:

APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer           

            APPROACH OIL & GAS (CANADA) INC.,
an Alberta, Canada corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer   

           
APPROACH RESOURCES I, LP,
a Texas limited partnership
      By:   Approach Operating, LLC,         a Delaware limited liability
company,        its general partner   

                  By:   Approach Resources Inc.,         a Delaware
corporation,        its sole member   

                  By:   /s/ J. Ross Craft         J. Ross Craft, President and
Chief Executive Officer           

3



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO   effective as of the date and year first above
written:
 
        AGENT:
 
        THE FROST NATIONAL BANK
 
       
By:
  /s/ Alex Zemkoski    
 
       
 
  Alex Zemkoski, Vice President    
 
        LENDERS:
 
        THE FROST NATIONAL BANK
 
       
By:
  /s/ Alex Zemkoski    
 
       
 
  Alex Zemkoski, Vice President    

          JPMORGAN CHASE BANK, NA
 
       
By:
  /s/ Michael A. Kamauf    
 
       
Name:
  Michael A. Kamauf    
 
       
Title:
  Vice President    
 
       

                FORTIS CAPITAL CORP.,         a Connecticut corporation        
   
 
        By:  
/s/ Michaela Braun
  By:   /s/ Chad Clark    
 
        Name:  
Michaela Braun
  Name:   Chad Clark    
 
        Title:  
Vice President
  Title:   Director    
 
                  KEYBANK NATIONAL ASSOCIATION        
 
    By:  
/s/ Angela McCracken
   
 
        Name:  
Angela McCracken
       
 
    Title:  
Senior Vice President
       
 
   

4